664 N.W.2d 48 (2003)
2003 SD 65
STATE of South Dakota, Plaintiff and Appellee,
v.
Robert Leroy ANDERSON, Defendant and Appellant.
Nos. 21021, 21030.
Supreme Court of South Dakota.
May 30, 2003.

ORDER DISMISSING APPEAL
The Court having received proof that defendant committed suicide on March 30, 2003, while incarcerated in the South Dakota State Penitentiary and while awaiting the outcome of this appeal, and
Whereas the issuance of the decision in this appeal was delayed at the request of defendant so that the Court could consider his additional arguments based on new authority, and
Whereas the decision in this matter would have been handed down before defendant's death had the matter not been delayed at his request, and
Whereas defendant elected to take his own life before the issuance of the decision in this case and one ought not to be able to erase a criminal conviction through suicide, and
Whereas the crux of defendant's appellate arguments challenged the procedure and law pertaining to his death penalty sentence, which issues are now moot, and regardless of the death penalty questions, this Court would have affirmed defendant's criminal convictions, now, therefore, in these circumstances, the Court in the exercise of its discretion, hereby
ORDERS that the appeal in this case is hereby dismissed, but defendant's judgment of conviction for the kidnapping and murder of Larisa Dumansky and the rape and murder of Piper Streyle shall neither be vacated nor abated.
BY THE COURT:
David Gilbertson, Chief Justice.
PARTICIPATING: Chief Justice GILBERTSON, Justice SABERS, Justice KONENKAMP, Acting Justice MAX A. GORS, and Retired Justice ROBERT A. MILLER.